Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowable because none of the prior art discloses or fairly suggests a thermal-mechanical fatigue assessment system comprising: a controller operable to iteratively estimate over a successive period of time an operating temperature of the conductor based on  a determined resistance at each successive time, and a current flowing through the conductor at the determined resistance, and in the combination as claimed in claim 1.
Claims 10-16 are allowable because none of the prior art discloses or fairly suggests an electrical conductor temperature estimation system, comprising: wherein the estimated temperature of the fuse element is estimated based on an addition of an estimated first temperature differential, an estimated second temperature differential, and the ambient temperature; wherein the estimated first temperature differential is an estimated temperature differential between a temperature of the fuse element and a temperature of an arc quenching medium surrounding the fuse element, the estimated first temperature differential estimated based on the ambient temperature and the current flowing through the fuse element; and wherein the estimated second temperature differential is an estimated temperature differential between the temperature of the arc quenching medium and the ambient temperature, the estimated second temperature differential estimated based on the ambient temperature and the current flowing through the fuse element, and in the combination as claimed in claim 10.
Claims  17-20 are allowable because none of the prior art discloses or fairly suggests a method of estimating a temperature of an electrical conductor in an electrical power system, the method comprising: determining a resistance of the conductor at successive periods of time; calculating a current flowing through the conductor based on the determined resistance; iteratively estimating at each period of time a temperature of the conductor based on at least the ambient temperature and the current flowing through the conductor, and in the combination as claimed in claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867